244 S.W.3d 762 (2007)
Terry PRUITT, Appellant,
v.
MISSOURI DEPARTMENT OF CORRECTIONS, Respondent.
No. WD 67563.
Missouri Court of Appeals, Western District.
December 26, 2007.
Appellant Acting Pro Se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City, MO, for Respondent, David A. Johnston, Asst. Attorney General, Jefferson City, MO joins on the briefs for Respondent.
Before RONALD R. HOLLIGER, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM.
Terry Pruitt appeals the trial court's dismissal of his petition against the Missouri Department of Corrections, in which he claimed he had suffered injuries as a result of dangerous conditions on the Department's property.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).